              Case 20-10343-LSS          Doc 1007      Filed 07/10/20      Page 1 of 2




                          UNITED STATES BANKRUPTCY COURT
                           FOR THE DISTRICT OF DELAWARE

In re:                                                    Chapter 11

BOY SCOUTS OF AMERICA AND                                 Case No. 20-10343 (LSS)
DELAWARE BSA, LLC,1                                       (Jointly Administered)

                       Debtors.                           Re: Docket No. 900


    CERTIFICATE OF NO OBJECTION TO FIRST INTERIM FEE APPLICATION OF
    REED SMITH LLP, DELAWARE COUNSEL TO THE OFFICIAL COMMITTEE OF
    UNSECURED CREDITORS, FOR COMPENSATION AND REIMBURSEMENT OF
       EXPENSES FOR THE PERIOD MARCH 9, 2020 THROUGH APRIL 30, 2020

         The undersigned hereby certifies that, as of the date hereof, she has received no answer,

objection or other responsive pleading to the First Interim Fee Application of Reed Smith LLP,

Delaware Counsel to the Official Committee of Unsecured Creditors, for Compensation and

Reimbursement of Expenses for the Period March 9, 2020 through April 30, 2020 (“Application”;

D.I. 900) filed on June 24, 2020. The undersigned further certifies that she has reviewed the

Court’s docket in these cases and no answer, objection or other responsive pleading to the

Application appears thereon. Pursuant to the Notice of Application, objections or responses to the

Application were to be filed and served no later than July 8, 2020, at 4:00 p.m.




1
  The Debtors in these chapter 11 cases, together with the last four digits of each Debtor’s federal tax
identification number, are as follows: Boy Scouts of America (6300) and Delaware BSA, LLC (4311).
The Debtors’ mailing address is 1325 West Walnut Hill Lane, Irving, Texas 75038.
           Case 20-10343-LSS   Doc 1007   Filed 07/10/20    Page 2 of 2




Dated: July 10, 2020                      Respectfully submitted,
Wilmington, Delaware
                                          REED SMITH LLP

                                     By: /s/ Katelin A. Morales
                                         Kurt F. Gwynne (No. 3951)
                                         Katelin A Morales (No. 6683)
                                         1201 Market Street, Suite 1500
                                         Wilmington, DE 19801
                                         Telephone: (302) 778-7500
                                         Facsimile: (302) 778-7575
                                         E-mail: kgwynne@reedsmith.com
                                         E-mail: kmorales@reedsmith.com

                                                 -and-

                                          KRAMER LEVIN NAFTALIS
                                            & FRANKEL LLP
                                          Thomas Moers Mayer, Esquire
                                          Rachael Ringer, Esquire
                                          Jennifer R. Sharret, Esquire
                                          Megan M. Wasson, Esquire
                                          177 Avenue of the Americas
                                          New York, NY 10036
                                          Telephone: (212) 715-9100
                                          Facsimile: (212) 715-8000
                                          E-mail: tmayer@kramerlevin.com
                                          E-mail: rringer@kramerlevin.com
                                          E-mail: jsharret@kramerlevin.com
                                          E-mail: mwasson@kramerlevin.com

                                          Counsel to the Official Committee of
                                          Unsecured Creditor




                                    -2-
